Citation Nr: 0826984	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-38 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York





THE ISSUE

Entitlement to service connection for bilateral hearing loss.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from October 1961 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Your, New York, which denied service connection 
for tinnitus and bilateral hearing loss.  The claim for 
service connection for tinnitus was later allowed during the 
pendency of the appeal.  The case is now ready for appellate 
review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  A preponderance of the evidence on file supports a 
finding that current bilateral hearing loss is attributable 
to the veteran's documented service as an air crewman and 
aviation electronics technician during military service.  



CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in October 2005, 
prior to the issuance of the rating decision now on appeal 
from April 2006.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service medical and personnel records were 
collected for review and the veteran was provided a VA 
audiometric examination which is adequate for rating 
purposes.  All known available evidence has been collected 
for review and VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for a disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss), which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.303, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless any of the auditory 
thresholds in the relevant frequencies for speech at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater, or when the auditory thresholds for at least three 
of these relevant frequencies are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, 
the US Court of Appeals for Veterans Claims (Court) has held 
that the threshold for normal hearing is from 0 to 20 
decibels, and that thresholds above 20 decibels indicate at 
least some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  

Analysis:  The veteran filed his initial claim for service 
connection for bilateral hearing loss in February 2004, some 
38 years after he was separated from service.  The veteran 
alleges that current hearing loss is attributable to his 
exposure to the acoustic trauma of lengthy service as a Naval 
air crewman, and other work on and about various aircraft and 
flight lines as an aviation electronics technician.  The 
service personnel and medical records, and the DD Form 214 
corroborates the veteran's service as both air crewman, and 
in aviation electronics.

There are no complaints or findings of hearing loss during 
service, but the veteran was provided multiple audiometric 
examinations during service which do, somewhat 
inconsistently, show various decibel thresholds for speech 
above 20 decibels, indicative of at least some hearing loss 
disability 

A March 2006 VA audiological consultation revealed that the 
veteran met the criteria for recognition of hearing loss for 
VA compensation purposes at 38 U.S.C.A. § 3.385 for the left 
ear, but not for the right.  However, a VA audiometric 
examination performed later in October 2006, showed that the 
veteran met the regulatory requirements for both ears (45 
decibels at 4,000 Hertz bilaterally).  It was also recorded 
in this examination that the veteran had spent many years 
following service employed as a therapist, with no 
significant post-service history of occupational or 
recreational noise exposure.  The diagnosis was mild to 
moderate high frequency sensorineural hearing loss.  

In July 2006, the veteran, who is an employee of the Albany 
NY VAMC, was seen in consultation with the Chief of that 
Agency's ENT department.  After reviewing the veteran's 
"chart," and taking a personal history, the ENT Chief wrote 
that it was more likely than not that the veteran's current 
bilateral hearing loss was causally related to his exposure 
to acoustic trauma and loud noise environment during military 
service.  

The Board finds that a preponderance of the evidence of 
record supports the veteran's claim for service connection 
for bilateral hearing loss.  The veteran certainly served as 
an air crewman for a lengthy period, and also is shown to 
have worked on both prop and jet aircraft as an aviation 
electronics technician on and near the flight line during 
most of his enlistment.  The only competent clinical opinion 
on file supports his claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


